Order entered December 31, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-01099-CV

                        IN RE YANIKA DANIELS, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-52923-2021

                                    ORDER
                Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s amended

petition for writ of mandamus. We DENY relator’s amended emergency motion

for temporary relief.




                                           /Lana Myers//
                                           LANA MYERS
                                           JUSTICE